Exhibit 99.1 News Release QEP Resources, Inc. 1050 17th Street, Suite 500 Denver, CO80265 October 25, 2011 NYSE:QEP Contact:Scott Gutberlet Phone:303-672-6988 QEP RESOURCES REPORTS THIRD QUARTER ADJUSTED EBITDA OF $353.7 MILLION AND PRODUCTION OF 70.7 BCFE Company increases 2011 adjusted EBITDA and production guidance and provides an update on operations DENVER — QEP Resources (NYSE: QEP) reported adjusted EBITDA (a non-GAAP measure) of $353.7 million for the third quarter of 2011 compared to $297.5 million in the 2010 period, a 19% increase.Factors driving QEP’s results included increased gathering and processing margins at QEP Field Services, 15% higher net production from QEP Energy, and higher net realized crude oil and NGL prices which more than offset net realized natural gas prices that were 14% lower than a year ago at QEP Energy. ADJUSTED EBITDA BY SUBSIDIARY (in millions) 3 Months Ended September 30, 9 Months Ended September 30, Change Change QEP Energy $ $ 9
